Title: From George Washington to James McHenry, 28 August 1793
From: Washington, George
To: McHenry, James



(Private) Dear Sir,
Philadelphia August 28th 1793

I have been favored with your letter of the 11th of this month, and thank you very cordially for the information contained in it. I have also received your letter of the 9th instant, recommending Mr J. H. Purviance to fill the Office of Surveyor of the Port of Baltimore. And altho’ you know it is not my custom to answer letters of this description; yet on the present occasion I have thought it proper to observe to you, that, knowing the very decided part which this Gentleman’s father took in our Revolution—his perseverence in the Cause—the services rendered by him to our Country—and the disagreeable situation in which he left a worthy family, I felt a strong inclinaton to have served Mr Purviance in the present instance on these Accounts—as well as on Account of his own merits and qualifications, which, from the testimonials produced, are undoubtedly great; but as the

several Offices in the Revenue Department in our large Ports were intended in a great measure, as a check on each other—and one of these Offices in Baltimore already filled by an Uncle of this Gentleman, I concluded, upon the fullest consideration of the subject, that the Appointment of Mr J. H. Purviance to the Office of Surveyor of Baltimore might possibly give rise to insinuations not very favourable to the Gentlemen themselves or the Government, Altho’ I am fully persuaded that in the case alluded to no collusion would ever happen.
The Office of Collector of Annapolis will require a new Appointment as soon as a person properly qualified can be found to accept it. Capt. Kilty was strongly recommended for the Office of Surveyor of Baltimore, but that place being filled by another, I informed Colo. Howard, who had written to me in behalf of Captn Kilty, that if he would accept the Office of Collector of Annapolis, I would appoint him thereto; and mentioned, that in case Capt. Kilty should decline the Office, then I should wish to appoint Mr J. H. Purviance thereto, provided his friends thought it would be an object worth his Attention. With very great regard I am Dear Sir Your Affectionate & Obedt Servt

Go: Washington

